FORM OF
ADVANCE NANOTECH, INC.
DIRECTOR COMPENSATION AND
CONFIDENTIAL INFORMATION AGREEMENT


This Director Compensation and Confidential Information Agreement (this
“Agreement”), effective ________ (the “Effective Date”), is entered into by and
between Advance Nanotech, Inc., a Colorado corporation (the “Company”), having
offices at 600 Lexington Avenue, New York, NY 10022 and ____________ (the
“Director”), residing at ________________________________________.


WHEREAS, the Company seeks to attract, retain and motivate qualified directors,
to enhance the long-term mutuality of interest between directors and
stockholders, and to protect the proprietary and confidential aspects of the
Company’s business, and, therefore, sees fit to compensate the Director as
described further herein;


WHEREAS, as a member or prospective member of the Board of Directors of the
Company (the “Board”), Director has or will have access to and receive
information regarding the Company, it products, services, and business processes
and business plans and other confidential and proprietary information, as
described further herein;


WHEREAS, execution of this Agreement is a condition of Director’s election,
access to confidential and proprietary information of the Company and
compensation hereunder;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valid consideration that is mutually acceptable to
the parties, the receipt and sufficiency of which are hereby acknowledged, the
Company and Director (the “Parties”) hereby agree, and, if Director is currently
a member of the Board, the terms and conditions of Director’s election to the
Board are hereby amended and restated, as follows:


1. Covenants of Company and Director. 


a. In reliance upon the representations and warranties of Director as set forth
herein, the Company agrees to provide certain Confidential Information (as
hereinafter defined) to Director in his capacity as a member of the Board, from
time to time.


b. Director agrees, represents, and warrants to maintain the confidentiality of
such Confidential Information (as hereinafter defined) as set forth herein.


c. Director hereby affirms and agrees that the covenants contained herein are
made by Director in consideration of Director (i) being elected to the Board;
(ii) being granted access to and receiving Confidential Information (as
hereinafter defined); and (iii) the compensation provided herein.


2. Identification of Confidential Information.


a. The term “Confidential Information” shall mean all financial, technical and
other information pertaining to the business, plan, or operations of Company or
as otherwise designated as Confidential Information by the Company at the time
it is disclosed to Director pursuant to subparagraph 2(b) below, including all
copies thereof (including, without limitation, all non-identical copies,
regardless of origin or location), including but not limited to algorithms,
books, brochures, pamphlets, memoranda (including those of telephone or oral
conversations), letters, electronic mail, reports, charts, graphs, notes,
telegrams, and records, photographic imaging, computer tapes and discs, and
video and audio tapes, agreements, files, books, logs, charts, records, studies,
reports, surveys, schedules, plans, maps, statistical information, and models
which may be furnished or disclosed to Director by, or acquired by Director
directly or indirectly from, the Company. Such term shall also include all
memoranda, notes, reports, documents and other media containing Confidential
Information, as well as any copies and extracts of Confidential Information and
any computer-generated documents and data containing Confidential Information
prepared by or for the benefit of Director.


b. Information considered to be Confidential Information by the Company may be
disclosed orally or in writing. Oral disclosures of Confidential Information
shall be orally noted, at the time of disclosure, to comprise Confidential
Information. Written disclosures of Confidential Information or summaries of
Confidential Information need not be marked “Confidential” or “Secret” or
contain terms of similar import in order to be deemed Confidential Information
hereunder. All communications at all meetings of the Board, or any committee
thereof, and all records of said communications shall be deemed Confidential
Information.


--------------------------------------------------------------------------------


 
3. Exceptions: Public Information. For purposes of this Agreement, Confidential
Information shall not include, and the obligations herein shall not apply to,
information that: (a) is now or subsequently becomes generally available to the
public through no fault of Director; (b) Director can demonstrate, by clear and
convincing evidence, was rightfully in his or her possession prior to disclosure
to Director by Company; (c) Director rightfully obtains from a third party
without restriction and without breach of this Agreement; (d) is released or
approved for release by Company without restriction; or (e) is inherently
disclosed in the use, lease, sale, or other distribution of any present or
future product or service produced by, for, or under authorization of Company or
in publicly available supporting documentation for any such product or service.


4. Director’s Obligations.


a. Fiduciary Duties. Director acknowledges and agrees that he is subject to
obligations to the Company as a member of the Board including a duty of loyalty
which requires that Director exercise his powers in the interests of the
Company, and not in the Directors’ own interest or in the interest of another
person (e.g., family members). Director’s duty of loyalty also incorporates a
duty to maintain the confidentiality of all matters involving the Company until
such time as there has been a general public disclosure.


b. General Standard of Care. Director agrees, represents, and warrants to use
reasonable care, but in all events at least the same degree of care that he or
she uses to protect his or her own confidential and proprietary information of
similar importance, to prevent the unauthorized use, disclosure, or availability
of Confidential Information of the Company. Director agrees to be responsible
and liable for any negligent or willful act or omission by Director resulting in
an unauthorized use or disclosure of the Confidential Information.


c. Specific Obligations of Director. Director agrees, represents, and warrants
to take precautions to avoid any unauthorized use or disclosure of the
Confidential Information. Such precautions shall include but not be limited to:
(i) securing writings, documents, electronic communications and other media
containing such Confidential Information in a safe or locked file cabinet or the
equivalent; (ii) limiting Director’s copying of media or materials which contain
Confidential Information to only those copies reasonably necessary under the
standard of Paragraph 5 of this Agreement; (iii) preventing his own distribution
of such media or materials unless specifically authorized by Company to do so;
(iv) maintaining a log of all persons, if applicable, who are given access to
Confidential Information by Director after receiving the Company’s authorization
to do so; and (v) maintaining a written agreement with each person, if
applicable, who Director may give access to such Confidential Information
sufficient to comply with the terms of this Agreement.


d. Acknowledgement. Director acknowledges and agrees that the confidentiality
obligations contained in paragraph 4b and 4c above are in addition to, and not
in substitution for, Director’s fiduciary obligations as a director of the
Company described in paragraph 4a above. Any remedies specifically provided for
in this Agreement for breach of Director’s obligations under paragraph 4b and 4c
shall be cumulative and in addition to any other remedies available at law or in
equity for breach of Director’s fiduciary obligations to the Company and any
other provision of this Agreement.


e. Notice. Director shall advise the Company immediately in writing in the event
he or she learns or has reason to believe any person to whom he or she has
allowed access to the Confidential Information has violated, or intends to
violate, any provision of this Agreement.


5. Limitations on Use and Disclosure.


a. Authorized Use. Director may use the Confidential Information only in
connection with and for purposes of his acting as a member of the Board and as
the Company, its officers and directors may direct.


b. Authorized Disclosure. Director may disclose the Confidential Information
only to persons, if applicable, who (i) have a “need to know” such Confidential
Information in order to enable Director to use such Confidential Information for
purposes in support of the Company’s products or services, and (ii) are legally
bound to use and disclose such Confidential Information in accordance with the
terms of this Agreement. Director may make a reasonable number of copies of
materials or media containing such information as appropriate to accomplish the
purpose agreed to by the Company. Director shall notify the Company in writing
of any disclosures made pursuant to this paragraph.


--------------------------------------------------------------------------------




c. Compelled Disclosure. Director may, in addition, use or disclose Confidential
Information if and to the extent: (i) required by any request or order of any
government authority; (ii) otherwise required by law; or (iii) necessary to
establish his or her rights under this Agreement; provided, however, that in
each case, Director will first notify Company of such requirement, permit
Company to contest such requirement if reasonably appropriate, and cooperate
with Company in limiting the scope of the proposed use or disclosure and/or
obtaining appropriate further means for protecting the confidentiality of the
Confidential Information.


6. Return of Confidential Information.


a. Upon the Company’s request, at any time, Director will either return or, if
requested by the Company, destroy all copies of any media or materials
containing Confidential Information. Upon the Company’s request, Director agrees
to certify that it has completed such requested action.


b. Director’s obligations under Sections 5 and 6 shall survive termination of
Director’s elected term and/or term of employment, or both, for any reason or
the return of Confidential Information which is the subject of this Agreement.


7. Remedies for Non-Compliance. It is agreed that the unauthorized use or
disclosure of any Confidential Information by Director in violation of this
Agreement or failure to disclose, hold in trust, and assign to the Company all
Director’s right, title, and interest in and to any and all Inventions, as
defined in Section 8a will cause severe and irreparable injury to the Company
for which there is no adequate remedy at law and that it may not be possible to
measure damages for such injury with reasonable certainty. In the event of any
violation of this Agreement, Director agrees that the Company shall be
authorized and entitled to obtain from any court of competent jurisdiction
preliminary and/or permanent injunctive relief, as well as any other relief
permitted by applicable law, restraining Director from engaging in activities
prohibited by this Agreement. Director agrees to waive any requirement that the
Company post bond as a condition for obtaining any such relief. Director shall
notify the Company immediately, and cooperate with the Company at the Company’s
reasonable request, upon Director’s discovery of any loss or compromise of the
Company’s Confidential Information. The Parties expressly agree that it shall
not be a defense in such an injunction action that the Company had previously
breached this Agreement.


8. Assignment of Inventions.


a. Director agrees that Director has and will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assigns to the Company, or its designee, all Director’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Director has or may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, and any patentable improvements thereto which Director may
solely or jointly conceive or develop or reduce to practice, in his capacity as
a director of the Company and during or in consequence of his performance of his
duties as a director of the Company (collectively referred to as “Inventions”).
Director further acknowledges that all original works of authorship which are
made by Director (solely or jointly with others) in his capacity as a director
of the Company and during or in consequence of his performance of his duties as
a director of the Company and which are protectible by copyright are “works made
for hire,” as that term is defined in the United States Copyright Act. Director
understands and agrees that the decision whether or not to commercialize or
market any Invention developed by Director solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to Director as a result of the Company’s efforts to
commercialize or market any such Invention.


b. Notwithstanding any provision of clause (a) of Section 8 hereof to the
contrary, the Parties hereby agree and acknowledge that “Inventions” (as used in
such clause (a)) shall not apply to, and Company shall have no right (ownership
or otherwise) in or to, any invention which is developed by Director on his/her
own time without using any trade secret or other intellectual property
information, right or property of the Company unless the invention relates, at
the time of conception or reduction to practice of the invention, directly to
the business of Company, or actual or demonstrably anticipated research or
development of the Company.


--------------------------------------------------------------------------------


 
c. Director’s obligations under this Section 8 shall survive the expiration or
termination of Director’s term of election or employment by the Company for any
reason.


9. Director Compensation and Benefits.


a. Annual Retainer and Committee Compensation. Director shall be entitled to an
annual retainer for his services in the amount of Twenty Thousand ($20,000.00)
Dollars. In addition, each Chairman of the Company’s Compensation Committee,
Audit Committee and Governance Committee shall be entitled to compensation for
his services thereon in the amount of Twenty-Five Thousand ($25,000.00) Dollars,
This annual retainer and compensation shall be payable in equal quarterly cash
installments in arrears commencing ___________, consistent with the Company's
standard payroll practices for its directors. Director compensation shall be
reviewed annually by the Board and set by the Board.






b. Expenses. Upon submission of appropriate invoices or vouchers, the Company
shall pay or reimburse Director for all reasonable expenses incurred by him in
the performance of his duties as a member of the Board, or any committee
thereof, and in furthering the business, and in keeping with the policies, of
the Company.


c. Stock Plans. As part of the annual retainer compensation provided in
paragraph 9a above, during the Director’s term of election, Director may be
included in any stock incentive, stock option, or stock compensation plan as the
Board may determine. Such plans may be documented by the Board, the
administrator of such a plan, if any, and Director from time to time.
 
10. Miscellaneous.


a. This Agreement will be governed by and construed in accordance with the laws
of the State of Colorado, as it would apply to contracts negotiated, executed,
delivered and performed solely in such jurisdiction. All issues and questions
concerning the construction, validity, enforcement, and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Colorado, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Colorado or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Colorado.


b. This Agreement states the entire agreement between the Parties concerning the
subject matter hereof and supersedes any prior and contemporaneous agreements
between the Parties relating thereto. No amendment, modification or waiver of
this Agreement shall be binding or effective for any purpose unless it is made
in a writing signed by the party against which enforcement of such amendment,
modification or waiver is sought. No failure or delay by a Party hereto in
enforcing any right, power or privilege created hereunder shall operate as an
implied waiver thereof, nor shall any single or partial enforcement thereof
preclude any other or further enforcement thereof or the enforcement of any
other right, power or privilege.


c. The parties acknowledge that the terms and conditions of this Agreement and
the existence of the discussions between them are confidential, and shall not be
disclosed, except as provided elsewhere in this Agreement, without the written
consent of the other party.


d. This Agreement may not be assigned by Director. This Agreement shall inure to
the benefit of Company, its successors, and assigns.


e. In the event that any provision of this Agreement should be held to be void,
voidable, or unenforceable, the remaining portions hereof shall remain in full
force and effect.


f. The captions used in this Agreement are for convenience of reference only and
do not constitute a part of this Agreement and shall not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement shall be enforced and construed as if no caption
had been used in this Agreement.


--------------------------------------------------------------------------------


 
g. This Agreement is a legally binding document. Director acknowledges that he
or she has read and understands this Agreement, that he or she has had the
opportunity to consult with and obtain independent legal advice from his
attorneys concerning the terms and conditions of this Agreement, including but
not limited to the scope and duration of this Agreement, that he or she is
signing this Agreement voluntarily and that he or she intends to be bound by the
Agreement and each of its terms.


h. The construction and interpretation of any clause or provision of this
Agreement shall be construed without regard to the identity of the party that
prepared this Agreement, and no presumption shall arise as a result that this
Agreement was prepared by one party or the other.


i. In the event a dispute arises regarding this Agreement, the prevailing party
shall be entitled to recover all attorneys' fees and expenses incurred.


j. Subject to the terms and conditions herein provided, each of the parties
hereto agrees to use all commercially reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement, including using all commercially
reasonable efforts to remove any legal impediment to the consummation or
effectiveness of such transactions and to obtain any consents and approvals
required under this Agreement.


k. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which, when taken together, constitute
one and the same document. The signature of any party to any counterpart shall
be deemed a signature to, and may be appended to, any other counterpart.


WHEREFORE, the Parties have executed this Agreement.


 
ADVANCE NANOTECH, INC.
 
 
DIRECTOR
By:
        
 
Title:
     
Name:
 
Date:
   
 
Date:
           


--------------------------------------------------------------------------------


 